ON MOTION FOR CLARIFICATION
FERNANDEZ, J.
We grant respondent’s Motion for. Clarification, withdraw this Court’s previous opinion issued on January 20, 2016, and substitute the following opinion, in its place:
Vivian Restrepo petitions this Court to review the trial court’s order directing petitioner to “provide cell phone numbers and/or names of providers used during the six (6) hour period before the time of the crash and the six (6) hour period after the crash, same to be provided within thirty (30) days from the date of this Order.” Upon review of the petition and based on respondent’s concession of error that the trial court’s order directing petitioner to reveal information regarding her cell phone violates petitioner’s Fifth Amendment rights, while her ■ criminal case is pending, and constitutes a departure from the essential requirements of law from which petitioner has no adequate remedy on appeal, we grant the petition and quash the order requiring petitioner to provide information regarding her cell phone number and her cell phone carrier. We express no opinion on the status of the petitioner’s Fifth Amendment rights once her criminal case has concluded.
Petition granted; order quashed.